FILED
                            NOT FOR PUBLICATION                            DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50030

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02257-LAB

  v.
                                                 MEMORANDUM*
JUAN CAMACHO-AMADOR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Juan Camacho-Amador appeals from the district court’s judgment and

challenges the 68-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Camacho-Amador contends that his sentence is substantively unreasonable

because he is a young, first-time offender who committed the offense to support

his family. The district court did not abuse its discretion in imposing Camacho-

Amador’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence 120 months below the bottom of the Guidelines range is substantively

reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors. See id.

      AFFIRMED.




                                          2                                   14-50030